Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments after final dated 12/15/2021 and 11/18/2021 have been entered.

REASONS FOR ALLOWANCE

Benefit to provisional application number 62/973,196, dated 9/20/2019 is noted.
The following is an examiner’s statement of reasons for allowance: The description of the plant as recited in the specification is as complete as is reasonably possible.  
The following Plant Breeders’ Rights, drawn to the instant plant and published within a year of the effective filing date is the following: QZ PBR 2019/2204, filed 9/9/2019.
In an interview with applicant on 12/17/2021, it was verified that the instant plant is the plant to which the cited Plant Breeder’s Right is filed, the publication discloses the claimed plant variety, and an exception is invoked by Applicant under 35 U.S.C. 102(b)(1)(A).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GRUNBERG whose telephone number is (571)272-0975.  The examiner can normally be reached on Monday-Friday, aprox. 8:00 a.m. - 4:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anne Marie Grunberg/Primary Examiner, Art Unit 1661